DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
  	The claims include the term non-transient.  However, the office prefers the term non-transitory. 
The term, non-transient, as used by applicant is ambiguous.  It could mean whether the medium itself is non-transient. That is, whether the medium itself can be moved from one place or another.  It could also mean not being able to pass something through a medium.
Non-transitory means the inability to pass something through the medium.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 21,
Specifically, term, non-transient, as used by applicant is ambiguous.  It could mean whether the medium itself is non-transient. That is, whether the medium itself can be moved from one place or another.  It could also mean not being able to pass something through a medium.
In addition, with respect to claims 1 – 21, the independent claims, 1, 11 and 21, contain, “queue C communications tall”.  It is unclear as to what the “C” pertains to.  Is it a chat queue or a concurrent queue or something else?  The claim, without more, is unclear. What is a tall?  Should this be call?
Additionally, with respect to claim 16, the claim recites, “SGWC”.  What does this stand for? Skill Group Weighting C?  Again, what does the C stand for.  Also, SGWC is not found in the description.
With respect to claims 5 and 15, both recite, “calculating a staffing differential based on results of executing the simulation”.  However, the Detailed Description, at paragraphs 0092 and 0096 only speak to a staffing differential score calculator and nothing about simulation.
This not meant to be an exhaustive list, but only examples of the types of problems found with the claims.
Because of all of the 101 and 112 problems a proper search can not be conducted at this time.  However, the examiner knows of a few relevant references which are recited on the accompanying 892.  Applicant is encouraged to review these references and make amendments, if applicable, before sending in a Response.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to
5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful,
the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is
assigned is 571-273-8300. However, unofficial faxes can be direct to the examiners
computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
06May2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652